COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Jon Anderson, Robert Boszko, Paula Willuweit, and Anderson
                          and Associates P.C.

Appellate case number:    01-20-00123-CV

Trial court case number: 2018-40901

Trial court:              270th District Court of Harris County

        Jon Anderson, Robert Boszko, Paula Willuweit, and Anderson and Associates P.C have
filed a petition for writ of mandamus requesting that our court compel the trial court to close the
underlying case and to conduct no further proceedings. The Court requests that real parties in
interest file a response to the petition for writ of mandamus by no later than March 4, 2020.
         It is so ORDERED.

Judge’s signature: _____/s/ Gordon Goodman_____
                               Acting individually


Date: ___February 13, 2020____